         Case 1:14-cr-00332-PAE Document 154
                                         155 Filed 08/12/20
                                                   08/13/20 Page 1 of 1
                                                                      2




                                                              August 12, 2020
VIA ECF
Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    United States v. Dennis Furse, 14 Cr. 332 (PAE)

Dear Judge Engelmayer:

       I write on behalf of Dennis Furse to request an adjournment of the schedule related to his
Davis resentencing.

        The Court issued a scheduling order setting the resentencing for August 20, 2020, with
the defense submission due today. First, with respect to Mr. Furse being able to participate in his
resentencing, I have confirmed with his facility that he will be able to participate via conference
call. The facility requests one month’s notice to arrange for his appearance. Second, I received
Mr. Furse’s medical records from the BOP yesterday. I believe these records contain important
information that will be relevant to the Court’s analysis under 18 U.S.C. 3553(a) at his
resentencing and need additional time to review them.

       For these reasons, I respectfully request that the Court adjust the schedule for
resentencing as follows: Defense submission due September 9, Government submission due
September 11, and resentencing on September 16 at a time that is convenient for the Court. The
Government consents to this request.

       Once the Court sets a date and time for the resentencing, I will confer with Your Honor’s
Chambers regarding the logistics of having Mr. Furse participate virtually and will provide his
counselor at his facility with sufficient advance notice.

               I thank the Court for its time and attention to this matter.

                                                              Respectfully Submitted,
                                                                     /s/
                                                              Peggy Cross-Goldenberg
                                                              Assistant Federal Defender
                                                              212-417-8732
cc:    AUSA Eun Young Choi
 Case 1:14-cr-00332-PAE Document 155 Filed 08/13/20 Page 2 of 2




GRANTED. The Court adopts the proposed briefing schedule and adjourns
sentencing to October 13, 2020 at 11:00 a.m. The Clerk of Court is requested
to terminate the motion at Dkt. No. 154.
                                                 8/13/2020
                      SO ORDERED.

                                         
                                   __________________________________
                                         PAUL A. ENGELMAYER
                                         United States District Judge
